NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 AJAYKAJLA,

                     Plaintiff,
                                                               Civ. No. 18-15449
           v.
                                                               MEMORANDUM ORDER
 HONORABLE PATRICIA D. BUENO
 CLEARY,HONORABLEGLENN
 GRANT, HONORABLE JOSE L.
 FUENTES, HONORABLE ELLEN L.
 KOBLITZ, HONORABLE DOUGLAS M.                                      RECE~VED
 FASCIALE, HONORABLE JOHN C.
 KENNEDY, HONORABLE SUSAN L.                                                 NOV l 9 i,iacS
 REISNER, HONORABLE KATIE A.
 GUMMER,HONORABLESTUART                                               AT'f!r.S& :I! 00 f_iVi
                                                                          WILLIAM T. WALSH
 RABNER, OFFICE OF FORECLOSURE,                                                CLERK


                     Defendants.

THOMPSON, U.S.D.J.

        IT APPEARING that Plaintiff filed a complaint against nine New Jersey state-court

judges and the Office of Foreclosure, alleging fraud (see Compl. 'I[ 3.1, ECF No. 1); and it further

        APPEARING that Plaintiff filed a Motion for Temporary Restraining Order, Emergency

Injunctive Relief, and Order to Show Cause, seeking to stay an eviction seemingly set for

December 4, 2018 (ECF No. 6); and it further

        APPEARING that Defendants filed a Response in Opposition to Plaintiffs Motion for

Temporary Restraining Order, Emergency Injunctive Relief, and Order to Show Cause (ECF No.

7); and it further

        APPEARING that the Court held oral argument on November 29, 2018 in regard to

Plaintiffs Motion for Temporary Restraining Order, Emergency Injunctive Relief, and Order to
Show Cause (ECF No. 8); and it further

        APPEARING that in order to obtain a preliminary injunction or temporary restraining order

pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiff must show: "(1) a reasonable

probability of eventual success in the litigation, and (2) that it will be irreparably injured ... if relief is not

granted ... (3) the possibility of harm to other interested persons from the grant or denial of the

injunction, and (4) the public interest," Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017)

(citing Delaware River Port Authority v. Transamerican Trailer Transport, Inc., 501-F.2d 917, 919-20

(3d Cir. 1974)); and it further

        APPEARING that the Rooker-Feldman doctrine bars federal jurisdiction if either (1) "the

claim was 'actually litigated' in state court" or (2) "the claim is 'inextricably intertwined' with

the state adjudication," /IT Corp. v. Intelnet Int'l Corp., 366 F.3d 205, 210 (3d Cir. 2004) (citing

Desi's Pizza, Inc. v. City of Wilkes-Barre, 321 F.3d 411,419 (3d Cir. 2003); Parkview Associates

Partnership v. City of Lebanon, 225 F.3d 321, 325 (3d Cir. 2000)); and it further

        APPEARING that Plaintiff has litigated his eviction in various state-court proceedings

(see Compl. <J[<J[ 7.1-7.9); and it further

        APPEARING that Plaintiff essentially seeks this Court's review of those state-court

proceedings, which is barred by the Rooker-Feldman doctrine;
                            ffe
        IT IS on this    ~ f day of November, 2018
        ORDERED that, as stated in the proceedings held before this Court on November 29,

2018 (ECF No. 8), Plaintiffs Motion for Temporary Restraining Order, Emergency Injunctive

Relief, and Order to Show Cause (ECF No. 6) is DENIED because Plaintiff failed to show a

reasonable probability of eventual success in the underlying litigation.


                                                                        ~~,~
                                                                      ANNE E. THOMPSON,U..D.J.°
